

115 HR 800 IH: New Deal Rural Broadband Act
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 800IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Huffman (for himself, Mr. Pocan, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office of Rural Broadband Initiatives within the Department of Agriculture, to
			 preserve open Internet requirements, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the New Deal Rural Broadband Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Office of Rural Broadband Initiatives.
					Sec. 3. Breaking Ground on Rural Broadband Program.
					Sec. 4. Tribal broadband assistance program.
					Sec. 5. Telecommunications loan and loan guarantee program.
					Sec. 6. Modifications to existing rural broadband programs.
					Sec. 7. Inventory of Federal and State assets.
					Sec. 8. Retention of rental fees associated with communications use authorizations on Federal
			 lands.
				
			2.Office of Rural Broadband Initiatives
 (a)EstablishmentTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended— (1)by redesignating sections 601 through 603 as sections 603 through 605, respectively; and
 (2)by inserting before section 603 (as so redesignated) the following new sections:  601.DefinitionsIn this title:
 (1)OfficeThe term Office means the Office of Rural Broadband Initiatives established under section 602(a)(1). (2)PanelThe term Panel means the Rural Broadband Advisory Panel established pursuant to section 602(d).
 (3)Under secretaryThe term Under Secretary means the Under Secretary for Rural Broadband Initiatives appointed under section 602(a)(2). 602.Office of rural broadband initiatives (a)Establishment (1)In generalThere is established in the Department of Agriculture the Office of Rural Broadband Initiatives.
 (2)Under SecretaryThe head of the Office shall be the Under Secretary for Rural Broadband Initiatives, who shall— (A)be appointed by the President, by and with the advice and consent of the Senate; and
 (B)report directly to the Secretary. (b)Responsibilities (1)In generalThe Under Secretary shall administer all rural and underserved areas broadband-related grant, loan, and loan guarantee programs administered by the Administrator of the Rural Utilities Service as of the date of the enactment of this section, including—
 (A)the rural broadband access loan, loan guarantee, and grant program under section 603; (B)the breaking ground on rural broadband program under section 606;
 (C)the tribal broadband assistance program under section 607; (D)the Community Connect Grant Program described in subpart A of part 1739 of title 7, Code of Federal Regulations (or successor regulations); and
 (E)loans under title II. (2)RequirementsThe Under Secretary shall—
 (A)conduct extensive, nationwide outreach to rural and underserved areas; (B)develop a comprehensive strategy for broadband in rural and underserved areas;
 (C)coordinate Federal resources for State, regional, and local governments to provide broadband assistance to citizens living and working in rural and underserved areas;
 (D)assess all relevant technologies (including WiFi, WIMAX, DSL, cable, satellite, fiber, and broadband over power lines), to determine if such technologies are able to support in whole or in part rural broadband requirements;
 (E)establish and maintain the Web-based clearinghouse described in subsection (e); (F)coordinate Federal rural broadband programs; and
 (G)provide technical assistance to State, regional, and local governments to develop deployment strategies for broadband in rural and underserved areas.
									(c)Comprehensive rural broadband strategy
 (1)Report requiredNot later than 180 days after the date of the appointment of the first Under Secretary under subsection (a), and annually thereafter, the Under Secretary shall submit to the President and to the Committees on Agriculture and Energy and Commerce of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry and Commerce, Science, and Transportation of the Senate, a report describing a comprehensive strategy for broadband in rural and underserved areas that includes—
 (A)recommendations— (i)to promote interagency coordination between Federal agencies with respect to policies, procedures, targeted resources, and existing rural and underserved areas broadband programs;
 (ii)to improve and streamline the Federal policies, programs, and services relating to rural and underserved areas broadband technologies;
 (iii)to specify how Federal agency programs and resources can meet rural and underserved area broadband requirements; and
 (iv)to promote successful model deployments and appropriate technology use in rural and underserved areas so that State, regional, and local governments can benefit from the cataloging of successes of other State, regional, and local governments;
 (B)a needs assessment for the implementation of rural and underserved areas broadband; and (C)a strategic plan for comprehensive rural and underserved areas broadband and a description of the amount of time needed to achieve such strategic plan.
 (2)Annual report updateThe Under Secretary shall update the report required under paragraph (1) on an annual basis. (d)Rural broadband advisory panel (1)In generalNot later than 60 days after the date of appointment of the first Under Secretary under subsection (a), the Under Secretary shall submit to the Committees on Agriculture and Energy and Commerce of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry and Commerce, Science, and Transportation of the Senate, a plan to establish a Rural Broadband Advisory Panel.
 (2)ChairpersonThe Panel shall be chaired by the Under Secretary or a designee thereof. (3)MembershipThe Panel shall be composed of representatives of—
 (A)State governments; (B)local governments;
 (C)tribal governments; (D)communications equipment vendors (including broadband data service providers);
 (E)public utility services; (F)local exchange carriers;
 (G)wireless carriers; (H)satellite communications services; and
 (I)other entities, as determined by the Under Secretary. (4)MeetingsThe Panel shall meet not less than 4 times each year.
 (5)DutiesThe Panel shall— (A)assist the Under Secretary in the annual report update under subsection (c)(2);
 (B)evaluate the effectiveness of all Federal broadband assistance programs and policies with respect to providing broadband access in rural and underserved areas;
 (C)evaluate best practices employed at the State and local government level to foster broadband access in rural and underserved areas.
 (e)Web-Based clearinghouseThe Under Secretary shall establish and maintain a comprehensive and interactive rural broadband Web-based clearinghouse of resources for rural and underserved areas broadband, including—
 (1)successful public-private partnerships; (2)funding sources;
 (3)technology tutorials; (4)descriptions of best practices;
 (5)assessments of various technology solutions; (6)case studies and feasibility studies;
 (7)descriptions of the applications of broadband in rural and underserved areas, including telework, telemedicine, distance learning, training, homeland security, senior citizen connectivity and program development, and business and economic development;
 (8)analyses of broadband policies in rural and underserved areas; and (9)supports for networks among rural and underserved communities and economic development agencies..
 (b)Conforming amendmentsSection 603 of the Rural Electrification Act of 1936, as redesignated by subsection (a)(1), is amended by striking Administrator and inserting Under Secretary.
 (c)In generalNot later than 60 days after the date of the appointment of the first Under Secretary under section 602(a) of title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), as amended by this Act, the Secretary of Agriculture shall issue regulations with respect to the qualification criteria for the loan and loan guarantee programs under such title that—
 (1)emphasize streamlining the application process and processing time; (2)ensure that the financial requirements for applicants do not unduly disqualify applicants that have demonstrated a viable business plan; and
 (3)do not diminish the mission of the program to deliver broadband service to rural and underserved areas.
				(d)Implementation report
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to Congress a report describing the resources and staff necessary to carry out this section and the amendments made by this section.
				(2)Comptroller General Review
 (A)In generalThe Comptroller General of the United States shall review the report submitted under paragraph (1) for validity.
 (B)ReportNot later than 30 days after the date on which the report is submitted under paragraph (1), the Comptroller General of the United States shall submit to Congress a report containing the findings of the review under subparagraph (A).
 3.Breaking Ground on Rural Broadband ProgramTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), as amended by section 2, is further amended by adding at the end the following new section:
			
				606.Breaking Ground on Rural Broadband Program
					(a)Grants, loans, and loan guarantees
 (1)In generalThe Under Secretary, in consultation with the Federal Communications Commission and other relevant Federal agencies, shall establish the breaking ground on rural broadband program to make grants, loans, or loan guarantees to eligible entities for broadband programs to, with respect to rural and underserved areas—
 (A)acquire equipment, instrumentation, networking capability, hardware and software, digital network technology, and infrastructure for broadband services;
 (B)construct and deploy broadband service related infrastructure; (C)ensure access to broadband service by community anchor institutions;
 (D)facilitate access to broadband service to low-income, unemployed, aged, and otherwise vulnerable populations;
 (E)construct and deploy broadband facilities that improve public safety; (F)provide broadband communications services; and
 (G)such other activities the Under Secretary determines appropriate. (2)Award locationsTo the extent practical, the Under Secretary shall award not less than one grant, loan, or loan guarantee under this section to an eligible entity located in each State.
 (3)ConsultationThe Under Secretary shall consult a State with respect to— (A)identifying areas in need of broadband programs located in the State; and
 (B)the allocation of grant funds and loans and loan guarantees for broadband programs within the State.
 (b)Expiration of programThe Under Secretary may not award grants, loans, or loan guarantees under this section on a date that is after September 30, 2022.
 (c)ApplicationTo receive a grant, loan, or loan guarantee under this section, an eligible entity shall submit an application to the Under Secretary at such time, in such manner, and containing such information as the Under Secretary may require, including a description of how—
 (1)the eligible entity will use funds awarded under this section; (2)such funds are necessary to implement the broadband program;
 (3)the broadband program will comply with all applicable Federal, State, and local laws; (4)the eligible entity will meet the non-Federal funds requirements under subsection (e), including the source and amount of such other funding; and
 (5)the eligible entity will accomplish the broadband program goals not later than to 5 years after receiving an award under this section.
 (d)PriorityIn awarding grants, loans, or loan guarantees under this section, the Under Secretary may give priority to—
 (1)a broadband program that— (A)will serve the largest population by—
 (i)increasing the affordability and number of subscribers; (ii)increasing broadband speed; or
 (iii)enhancing healthcare delivery, education, or services for children; and (B)will serve a rural area (as such term is defined in section 203(b)); and
 (2)an eligible entity that is a socially and economically disadvantaged small business concern as defined under section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
						(e)Non-Federal funds requirements
 (1)In generalExcept as provided in paragraph (2), the recipient of a grant under this section shall provide funds, in-kind contributions, or a combination of both, from sources other than funds provided through such grant in an amount that is at least equal to 20 percent of the amount of such grant.
 (2)ExceptionThe Under Secretary may provide a waiver to the requirements of paragraph (1) to an eligible entity that—
 (A)submits an application for such waiver, at such time, in such manner, and containing such information as the Under Secretary may require; and
 (B)demonstrates financial need. (f)Deobligate fundsIn addition to other authority under applicable law, the Under Secretary may deobligate awards under this section if an eligible entity demonstrates—
 (1)an insufficient level of performance; or (2)wasteful or fraudulent spending (as defined by the Under Secretary).
 (g)Reports by award recipientsAt such time as may be determined by the Under Secretary, an eligible entity that receives a grant, loan, or loan guarantee under this section shall submit to the Under Secretary a report that includes a description of the use of funds made available pursuant to this section.
 (h)Reports to CongressNot later than 180 days after the date on which funds are first made available to carry out this section under subsection (k), and once each 180 days thereafter until the expiration of the program under subsection (b), the Under Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committees on Agriculture and Energy and Commerce of the House of Representatives, and the Committees on Agriculture, Nutrition, and Forestry and Commerce, Science, and Transportation of the Senate, a report that includes—
 (1)the number of grants, loans, and loan guarantees applied for and provided under this section; (2)the communities proposed to be served in each grant, loan, or loan guarantee application submitted in 180 days before the date such report is submitted;
 (3)the period of time required to approve each grant, loan, or loan guarantee application under this section;
 (4)any outreach activities carried out by the Under Secretary to encourage entities in rural and underserved areas to submit applications under this section; and
 (5)each broadband service, including the type and speed of broadband service, for which assistance was sought, and each broadband service for which assistance was provided, under this section.
 (i)DatabaseNot later than 180 days after the date on which funds are first made available to carry out this section under subsection (k), the Under Secretary shall establish and maintain a fully searchable database, accessible on the Internet at no cost to the public, that includes—
 (1)a list of— (A)each entity that has applied for an award under this section; and
 (B)each eligible entity that has received an award under this section; (2)a description of each application under this section, and the status of each application;
 (3)the purpose for which each eligible entity is receiving funds under this section; and (4)each report submitted under subsection (h).
 (j)Eligible entity definedIn this section, the term eligible entity means— (1)a State or political subdivision thereof, the District of Columbia, a territory or possession of the United States, an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or native Hawaiian organization;
 (2)a nonprofit organization; or (3)any other entity the Under Secretary determines to be in the public interest.
 (k)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this section $20,000,000,000 to remain available until September 30, 2022..
 4.Tribal broadband assistance programTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), is amended by inserting after section 606, as added by section 3, the following new section:
			
				607.Tribal broadband assistance program
 (a)In generalThe Under Secretary shall make grants, loans, or loan guarantees to entities to— (1)plan, construct, acquire, or improve facilities or equipment for the purpose of providing broadband service on tribal lands;
 (2)provide broadband service on tribal lands; (3)develop among tribal members technical expertise related to broadband service; and
 (4)improve the adoption of broadband service by individuals on tribal lands. (b)ApplicationAn entity desiring financial assistance under this section shall submit an application to the Under Secretary at such time, in such manner, and containing such information as the Under Secretary may require, including—
 (1)a description of the ability of the entity to furnish the minimum acceptable level of broadband service for tribal lands; and
 (2)an assurance that the entity will submit a report, at such time, in such manner, and containing such information as the Under Secretary may specify, that describes—
 (A)the use by the entity of funds under this section; and (B)the provision by the entity of broadband service on tribal lands using such assistance, including—
 (i)the number and location of residences and businesses that receive improved broadband service as a result of such assistance; and
 (ii)the average price and speed of broadband service for such residences and businesses before and after the use by the entity of such assistance.
 (c)PriorityIn providing financial assistance under this section, the Secretary shall give priority to applications from entities proposing to—
 (1)provide broadband service in underserved tribal areas; (2)provide broadband service to the greatest number of households in underserved tribal areas; and
 (3)improve the ability of tribal governments or their designees to provide telecommunications service on tribal lands.
 (d)LimitationThe Under Secretary may not provide financial assistance under this section for a fiscal year to an entity that provides telecommunications service to 20 percent or more of the households in the United States if the cost to the Federal Government of such financial assistance exceeds 15 percent of the assistance made available under this section for the fiscal year.
 (e)ReportNot later than 3 years after the date on which funds are first made available to carry out this section under subsection (f), the Under Secretary shall submit to Congress and to the Rural Broadband Advisory Panel a report that describes the extent of participation under this section for the preceding fiscal year, including a description of—
 (1)the communities served by activities supported by funds under this section; (2)the number of grants, loans, and loan guarantees applied for and provided under this section;
 (3)the period of time required to approve each application under this section; and (4)the overall progress towards fulfilling the goal of providing broadband service on tribal lands, including a description of—
 (A)the number and location of residences and businesses that receive improved broadband service as a result of financial assistance under this section;
 (B)the average price and speed of broadband service for such residences and businesses; (C)any network improvements supported under this section; and
 (D)activities supported under this section that improve broadband service on tribal lands for educational institutions, health care providers, and public safety service providers.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this section $25,000,000 for each of fiscal years 2017 through 2022, to remain available until expended..
		5.Telecommunications loan and loan guarantee program
 (a)In generalTitle II of the Rural Electrification Act of 1936 (7 U.S.C. 922 et seq.) is amended by adding at the end the following new section:
				
					208.Regional telecommunications development
 (a)In generalIn addition to any preference given under section 201 with respect to a telephone loan made under this Act, the Secretary may give preference to an application for such a loan for a project that, as determined by the Secretary, supports the development of telecommunications services on a multijurisdictional basis.
 (b)Evaluation of applicationsIn evaluating an application described in subsection (a), the Secretary shall consider whether— (1)the project that is the subject of the application was developed through the collaboration and participation of multiple stakeholders in the service area of the project, including State, local, and tribal governments, nonprofit institutions, institutions of higher education, and private entities;
 (2)the applicant has an understanding of the applicable regional resources that could support the project, including natural resources, human resources, infrastructure, and financial resources; and
 (3)the project has clear objectives and includes a means to establish measurable performance measures and to track progress toward meeting such objectives..
 (b)Exemption from State agency requirementSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended in the last sentence by inserting or the application involved is an application described in section 208 before the period at the end.
 (c)Definition of rural areaSection 203(b) of the Rural Electrification Act of 1936 (7 U.S.C. 924(b)) is amended by striking 5,000 and inserting 20,000. 6.Modifications to existing rural broadband programs (a)Award of grantsSection 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb), as redesignated by section 2, is further amended—
 (1)in subsection (a), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; (2)in subsection (c)—
 (A)in the subsection heading, by striking and Loan Guarantees and inserting Loan Guarantees, and Grants; (B)in paragraph (1), by inserting , and may make grants, after loans; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking loans or loan guarantees and inserting loans, loan guarantees, or grants;
 (ii)in subparagraph (A)— (I)by striking loan and loan guarantee and inserting loan, loan guarantee, and grant; and
 (II)by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; and (iii)in subparagraph (C), by striking loans or loan guarantees and inserting loans, loan guarantees, or grants;
 (3)in subsection (d)— (A)in paragraph (1)(A)—
 (i)in the matter preceding clause (i), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (ii)in clause (ii), by striking loan and inserting loan or grant; and
 (iii)in clause (iii)— (I)by striking loan and inserting loan or grant; and
 (II)by striking loan made or guaranteed and inserting loan or grant made or loan guaranteed; (B)in paragraph (2)—
 (i)in subparagraph (A), in the matter preceding clause (i)— (I)by inserting or the funds received through a grant made after guaranteed; and
 (II)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (ii)in subparagraph (B), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (C)in paragraph (3)(A), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (D)in paragraph (4), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (E)in paragraph (5)(A), in the matter preceding clause (i), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (F)in paragraph (6)—
 (i)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (ii)by striking loan involved and inserting loan or grant involved; and
 (G)in paragraph (7), by striking loan and inserting loan or grant; (4)in subsection (f), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (5)in subsection (j)— (A)in the matter preceding paragraph (1), by striking loan and loan guarantee and inserting loan, loan guarantee, and grant;
 (B)in paragraph (1)— (i)by striking loans and inserting loans or grants; and
 (ii)by striking loan and inserting loan or grant; (C)in paragraph (2)—
 (i)in subparagraph (A), by striking loan and inserting loan or grant; and (ii)in subparagraph (B), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; and
 (D)in paragraph (3), by striking loan and inserting loan or grant; (6)by redesignating subsections (k) and (l) as subsections (l) and (m), respectively;
 (7)by inserting after subsection (j) the following new subsection:  (k)Matching funds requirementThe recipient of a grant under this section shall provide funds, in-kind contributions, or a combination of both, from sources other than funds provided through such grant in an amount that is at least equal to 10 percent of the amount of such grant.;
 (8)in subsection (l) (as so redesignated)— (A)in paragraph (1), by striking $25,000,000 for each of fiscal years 2008 through 2018 and inserting $50,000,000 for each of fiscal years 2017 through 2020; and
 (B)in paragraph (2), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants each place it appears; and (9)in subsection (m) (as so redesignated)—
 (A)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (B)by striking 2018 and inserting 2020.
 (b)Priority for support for development of broadband serviceSection 601(c)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)(2)), as amended by subsection (a), is further amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)give priority to applicants that offer in the applications of the applicants to provide support for multijurisdictional projects for the development of broadband service in rural and underserved areas that are developed through the collaboration and participation of multiple stakeholders in the service area of such a project, including State, local, and tribal governments, nonprofit institutions, institutions of higher education, and private entities..
				7.Inventory of Federal and State assets
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Under Secretary for Rural Broadband Initiatives shall—
 (1)establish and maintain an inventory of any real property that is owned, leased, or otherwise managed by the Federal Government on which a broadband facility could be constructed, as determined by the Under Secretary for Rural Broadband Initiatives; and
 (2)make such inventory available to the public. (b)Executive agency reports (1)In generalNot later than 6 months after the date of enactment of this Act, each executive agency shall submit to the Under Secretary for Rural Broadband Initiatives a report that includes information regarding any real property that is owned, leased, or otherwise managed by such agency on which a broadband facility could be constructed.
 (2)Changes in real propertyNot later than 30 days after receiving notice of changes in the information included in a report under paragraph (1), the head of an applicable executive agency shall notify the Under Secretary for Rural Broadband Initiatives of such changes.
 (3)National security exemptionAn agency may exclude from the report described in paragraph (1) any information the head of the executive agency determines would harm national security.
				(c)State and local assets
 (1)In generalA State, local, or tribal government may provide to the Under Secretary for Rural Broadband Initiatives information regarding any real property that is owned, leased, or otherwise managed by the State, local, or tribal government on which a broadband facility could be constructed.
 (2)ConsultationThe Under Secretary for Rural Broadband Initiatives shall, in consultation with State, local, or tribal governments, issue such guidance or regulations as may be necessary to ensure that information provided by a State, local, or tribal government under paragraph (1) is accurate.
				8.Retention of rental fees associated with communications use authorizations on Federal lands
 (a)Special account requiredThe Secretary of the Treasury shall establish a special account in the Treasury for each Federal land management agency for the deposit of rental fees received by a Federal land management agency for communications use authorizations on Federal lands granted, issued, or executed by the Federal land management agency.
 (b)Deposit and Retention of rental feesRental fees received by a Federal land management agency shall— (1)be deposited in the special account established for that Federal land management agency; and
 (2)remain available for expenditure under subsection (c), to the extent and in such amounts as are provided in advance in appropriation Acts.
 (c)Expenditure of retained feesAmounts deposited in the special account for a Federal land management agency shall be used for Federal land management agency activities related to communications sites, including the following:
 (1)Administering communications use authorizations, including cooperative agreements under subsection (d).
 (2)Preparing needs assessments or other programmatic analyses necessary to designate communications sites and authorize communications uses on or adjacent to Federal lands.
 (3)Developing management plans for communications sites on or adjacent to Federal lands. (4)Training for management of communications sites on or adjacent to Federal lands.
 (5)Obtaining or improving access to communications sites on or adjacent to Federal lands. (d)Cooperative agreement authority (1)Department of the interiorThe Secretary of the Interior may enter into cooperative agreements to carry out the activities described in subsection (c).
 (2)Forest serviceThe Secretary of Agriculture, acting through the Chief of the Forest Service, may enter into cooperative agreements to carry out the activities described in subsection (c).
 (e)No effect on other fee retention authoritiesThis section shall not limit or otherwise affect fee retention by a Federal land management agency under any other authority.
 (f)DefinitionsIn this section: (1)Communications siteThe term communications site means an area of Federal lands designated for telecommunications uses.
 (2)Communications useThe term communications use means the placement and operation of infrastructure for wireless telecommunications, regardless of whether the use of radio frequencies by such telecommunications is pursuant to a license issued by the Federal Communications Commission or on an unlicensed basis in accordance with the regulations of the Commission. The term includes ancillary activities directly related to such placement and operation.
 (3)Communications use authorizationThe term communications use authorization means a right-of-way, permit, or lease granted, issued, or executed by a Federal land management agency for the primary purpose of authorizing the occupancy and use of Federal lands for communications use.
 (4)Federal land management agencyThe term Federal land management agency means the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, the Bureau of Reclamation, and the Forest Service.
 (5)Federal landsThe term Federal lands means lands under the jurisdiction and management of a Federal land management agency. (6)Rental feeThe term rental fee means the fee collected by a Federal land management agency for the occupancy and use authorized by a communications use authorization pursuant to and consistent with authorizing law.
				